Citation Nr: 9932106	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran filed a timely substantive appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for a 
permanent and total disability rating for pension purposes.  
In April 1999, the Board remanded this claim for a 
determination by the RO as to the timeliness of the 
substantive appeal.  The RO issued a supplemental statement 
of the case in June 1999, in which it determined that the 
veteran's substantive appeal was not timely.


FINDINGS OF FACT

1.  The RO issued its rating decision denying the veteran's 
claim for pension benefits in February 1997.

2.  The veteran's notice of disagreement was received in 
October 1997.

3.  The RO issued its statement of the case in October 1997.

4.  The veteran's substantive appeal was dated by the veteran 
in May 1997, but was not filed until May 1998, more than 60 
days after the statement of the case was issued, and well 
over a year after the rating decision was issued.


CONCLUSION OF LAW

The veteran's substantive appeal was not timely filed.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302, 20.305 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for disability benefits in July 
1996.  His claim was initially denied in a rating decision 
dated in October 1996.  After the submission of additional 
evidence, the claim was denied a second time in a rating 
decision dated in February 1997.  The veteran filed a notice 
of disagreement, received by the RO in October 1997.  The RO 
issued its statement of the case (SOC) that same month, with 
a cover letter explaining the requirements for a timely 
appeal and a VA Form 9 enclosure.  There are no further 
submissions from the veteran until the filing of his VA Form 
9 substantive appeal, received by the RO May 26, 1998.  The 
form contains the handwritten (by the veteran) date of May 
21, 1997, however, clearly this is in error as that would 
pre-date issuance of the SOC.

The Board has jurisdiction over timely filed appeals of 
decisions of the Secretary of VA regarding benefits to 
veterans and their dependents or survivors.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  An appeal is initiated by the 
filing of a notice of disagreement within one year of the 
date of mailing of the decision.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.200, 20.201, 20.302.  The veteran herein 
filed his notice of disagreement in October 1997, within one 
year of the issuance of the February 1997 rating decision.  
Following the receipt of a notice of disagreement, the RO 
must issue an SOC, advising the claimant of the procedure for 
perfecting the appeal.  38 C.F.R. §§ 19.29, 19.30.  In this 
case, the SOC was issued in October 1997.  In order to 
perfect the appeal, a claimant must file a substantive appeal 
within 60 days from the date the SOC was mailed, or within 
the remainder of the one-year period from the date of mailing 
of the rating decision.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b).  The veteran did not file a substantive appeal 
until May 26, 1998.  The Board notes that the substantive 
appeal (VA Form 9) is dated by the veteran "May 21, 1997", 
however, it is clear to the Board that this date is an error, 
as the SOC was not issued until October 1997.  The veteran's 
substantive appeal was not filed within the 60-day period 
following the mailing of the SOC and was not filed prior to 
the expiration of the one-year period following the February 
1997 decision.  The veteran's representative argues that the 
veteran did not receive the October 1997 SOC in a timely 
manner, because when he filed his substantive appeal he used 
a different address than the address to which the SOC was 
mailed.  However, the Board finds no indication in the record 
that the veteran did not receive the SOC shortly after it was 
mailed.  The Board must conclude that the veteran's appeal 
was not timely filed, and therefore, the Board lacks 
jurisdiction to consider the substance of the veteran's 
appeal.


ORDER

The appeal is dismissed for lack of jurisdiction.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

